Citation Nr: 0429906	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 6, 1991 to 
October 8, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a bilateral knee disability.

The veteran requested a Travel Board hearing on his 
substantive appeal submitted in May 2002.  He withdrew this 
request in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a bilateral knee disability.  He claims that he has 
experienced knee pain since his discharge from service.  The 
service medical records disclose that the veteran was seen in 
September 1991 for complaints of pain in various joints, 
including the knees.  No trauma was reported, and there was 
no swelling or redness. The veteran related that he had 
experienced knee pain for two weeks when running.  No 
deformity was noted on examination.  The assessment was knee 
pain.  Private medical records reveal that the veteran 
complained of problems with his knees in October 1991, 
approximately two weeks following his discharge from service, 
and reported the onset of such pain in basic training.  
Following an examination, the assessment was exercise-induced 
knee pain.  Additional records show that the veteran 
underwent knee surgery in February 2001 and, at that time, 
related a ten-year history of knee problems.  While the Board 
acknowledges that a VA examination was conducted in August 
2001, no opinion regarding the etiology of the veteran's 
current bilateral knee disability was given.  

In a statement submitted with his substantive appeal in May 
2002, the veteran referred to treatment at the University of 
Cincinnati Hospital in December 1991.  He also mentioned a 
disability claim with the State of Ohio.  These records have 
not been associated with the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his knee 
disabilities since his separation from 
service.  The RO should specifically ask 
the veteran to provide the requested 
information pertaining to his treatment 
at the University of Cincinnati Hospital 
in December 1991, and for his claim for 
disability benefits in Ohio.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his bilateral 
knee disabilities.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
bilateral knee disability is related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




